Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
3.	Oath/Declaration as file 06/28/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Robertson et al. US 2010/0185055 (Hereinafter Robertson).
Regarding claim 13, Robertson teaches a tag ([0049]; RFID smart tag technology) comprising: 
a signal coupler ([0151, 0172]) configured to couple an injection between an electrically conductive object ([0151, 0172]) and the tag ([0049]; RFID smart tag technology); 
(Abstract; [0033-0043]; antenna, receiver) configured to receive the injection signal via the signal coupler (Abstract; [0033-0043]; antenna, receiver), and 
a responder ([0024, 0035, 0039-0042]; generate a response; [0043-0059]; identifier) configured to send a response to a received injection signal ([0024, 0035, 0039-0042]; generate a response; [0043-0059]; identifier). 
Regarding claim 14, Robertson further teaches the tag of claim 13, wherein a type of the signal coupler includes: an inductive coupler, a capacitive coupler, or a conductive coupler ([0151, 0172]). 
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…memory coupled to the one or more processors, the memory configured to store computer-executable instructions that, when executed by the one or more processors, cause components of the monitoring device to perform associated operations; and the components coupled to the one or more processors, the components including: a signal coupler configured to couple an injection signal between an electrically conductive object and the monitoring device, a signal generator configured to generate the injection signal and to inject the injection signal onto the electrically conductive object through the signal coupler, a receiver configured to receive a response from each of a plurality of tags through the signal coupler, the plurality of tags placed on the electrically conductive object, each tag of the plurality of tags configured to respond to the injection signal with a corresponding response, an analyzer configured to determine a 
8.	Claims 2-12 are also allowed as they further limit allowed claim 1.
9.	Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 18,
“…each tag configured to respond to an injection signal on the electrically conductive object with a response; and a monitoring device coupled to the electrically conductive object, the monitoring device configured to: store location information associated with each of the plurality of tags, generate the injection signal on the electrically conductive object, receive a response from each of the plurality of tags, determine a characteristic of the electrically conductive object based on the received responses, and generate a notification based on the characteristic.”
10.	Claims 19-27 are also allowed as they further limit allowed claim 18.
11.	Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…memory coupled to the one or more processors, the memory configured to store computer-executable instructions that, when executed by the one or more processors, cause components of the monitoring device to perform associated operations; and the components coupled to the one or more processors, the components including: a signal coupler configured to couple an injection signal between an electrically conductive object and the monitoring device, a signal generator configured to generate the injection signal and to inject the injection signal onto the electrically conductive object through the signal coupler, a receiver configured to receive a return signal resulting from the injection signal, an analyzer configured to determine a 
12.	Claims 29-33 are also allowed as they further limit allowed claim 28.
13.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is an examiner’s statement of reasons for allowance:
15.	Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 13 and 14,
“…wherein the signal coupler is further configured to allow transmission of the injection signal by at least one of: coupling to the electrically conductive object at a single coupling point and grounded through an earth-ground forming an electrical loop with the electrically conductive object and the earth-ground, coupling to the electrically conductive object at two coupling points forming an electrical loop through the electrically conductive object, or coupling to the electrically conductive object and another electrically conductive object forming an electrical loop with a combination of the electrically conductive object and the another electrically conductive object, the combination being electrically isolated from each other except at an injection signal coupling point.”
16.	Claims 16 and 17 are also objected as they further limit objected claim 15.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salfelner US 2009/0242633 - Antenna arrangement for use in e.g. radio frequency identification transponder, has bow tie antenna configured to receive reception signal from sender, and conductive loop with two terminals connected to integrated circuit.
Hussain et al. US 2011/0133905 - System for reading radio frequency identification tag fixed to medical article, has enclosure with antenna to receive identification data, and probe whose position in relation to enclosure is set to optimize power transfer to enclosure.
Caputo et al. US 2016/0092640 - Medical storage container re-supply system for reading radio-frequency identification tag attached to e.g. medical article, has processor for locating predetermined required storage container inventory list in non-volatile memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAUL J RIOS RUSSO/Examiner, Art Unit 2867